Citation Nr: 0730164	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-02 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post operative 
left lower extremity varicose veins, currently rated 10 
percent disabling.

2.  Entitlement to an increased rating for post operative 
right lower extremity varicose veins, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to June 
1979.

This matter comes before the Board of Veterans' Appeals from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In May 2006 the veteran testified at a local RO hearing.  In 
July 2007 he presented testimony before the undersigned at a 
hearing conducted at the RO (a Travel Board hearing).  
Transcripts of both hearings are contained in the claims 
folder.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify you if further action is required on your 
part.


REMAND

The veteran essentially contends that the evaluations 
currently assigned to his service-connected left and right 
lower extremity varicose vein disorders do not accurately 
reflect their current severity.

The provisions of 38 U.S.C.A. § 5103A(d) (West 2002) require 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).

In the course of a March 2005 VA examination the veteran 
indicated that edema associated with his bilateral varicose 
veins disorder was somewhat relieved with elevation.  
Examination showed that no edema was present.  Statis 
dermatitis was present.

As part of his June 2005 notice of disagreement the veteran 
complained of experiencing "persistent edema, incompletely 
relieved by elevation."  

At a May 2006 local hearing conducted at the RO the veteran 
complained of edema, which takes "several hours" of 
elevation to alleviate.  See page one of hearing transcript 
(transcript).  

In the course of his July 2007 before the undersigned the 
veteran testified that he "legs swell up."  See page two of 
transcript.  He added that the pain was "persistent" and 
"constant."  See page three of transcript.  He added that 
elevating his legs causes a "little" pressure to come off.  
Id.

Essentially, the testimony supplied at the March 2006 hearing 
reveals that the veteran is claiming that his service-
connected bilateral varicose vein disabilities had become 
worse since he was most recently afforded a VA examination.  
As noted, this latest VA examination took place in March 
2005.  Hence, the veteran should be scheduled for a new 
examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a peripheral 
vascular examination.  Send the claims 
folder to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies as deemed 
appropriate by the examiner and as 
indicated in the latest AMIE worksheet for 
rating varicose veins must be accomplished 
and all clinical findings should be 
reported in detail.

The examiner should also specifically 
comment as to whether or not the veteran's 
left and/or right lower extremity varicose 
vein disorder is manifested by persistent 
edema, incompletely relieved by elevation 
of an extremity, with or without beginning 
stasis pigmentation or eczema.

All opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

3.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issues.  If the 
appeal is denied in any respect, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

